Landon, J.,
(dissenting.) This is also a submission under section 1379, Code Civil Proc., in order to determine the liability of the defendant to pay the organization tax, under chapter 143, Laws 1886, upon the consolidation under chapter 917, Laws 1869, in June, 1887, of the Troy & Boston Railroad Company, a corporation organized under the laws of this state, with the Fitchburg Railroad Company, a corporation organized under the laws of the state of Massachusetts. For the reasons stated in the case of People v. Railroad Co., 15 N. Y. Supp. 635, judgment upon the submission is directed for the defendant, with costs.